Exhibit 10.18

 

GRAPHIC [g139461kqi001.jpg]

 

CONSULTANT AGREEMENT

 

This Consultant Agreement (the “Agreement”) is entered into effective as of
June 30, 2011 (the “Effective Date”) by and between MoSys, Inc., a Delaware
corporation with an address at 3301 Olcott Street, Santa Clara, CA 95054 USA
(“MoSys” or the “Company”)and Sundari Mitra of (“Consultant”).

 

1.                                       Definitions.

 

a.     “Confidential Information” means: (1) any and all versions of MoSys’
proprietary software, circuitry designs (including cell libraries, megafunctions
and cores), design methodology, process technology, and any other proprietary
technology in any form, whether now existing or hereafter created, developed,
produced or distributed by or for MoSys; (2) any inventions; (3) information
related to MoSys business methods and practices; (4) compilations of data or
information concerning MoSys business; (5) the identities of MoSys prospects,
licensors, licensees, suppliers and customers and the nature of MoSys
relationships with these parties; (6) information related to the business of
MoSys suppliers, customers or other third parties doing business with MoSys;
(7) proprietary or trade secret information submitted by any third party to
MoSys for study, evaluation or any other use; and (8) any other information
concerning MoSys, its licensors, licensees, suppliers, and customers that is not
generally known to the public (including information about such parties’
operations, personnel, products or services).

 

b.     “Intellectual Property Rights” of a party means all of its rights in
patents, patent applications, industrial designs, copyrights, mask works, and
trademarks, and in trade secrets and other confidential information.

 

c.     “Inventions” shall mean all discoveries, developments, designs,
improvements, inventions, formulae, processes, techniques, algorithms, designs,
computer programs, strategies, specific technical know-how, and data, whether or
not patentable or registrable under patent, copyright or similar statutes, that
are generated, created, conceived, reduced to practice or learned (collectively
“created”) by Consultant (or anyone acting on Consultant’s behalf), either alone
or jointly with others and either (i) result from any work performed by the
Consultant for MoSys, or (ii) are created in whole or in part with the use of
MoSys equipment, MoSys supplies, MoSys facilities or Confidential Information.
“Inventions” include all deliverables or results of Consultant’s work under this
Agreement and documentation of such work.

 

d.     “Project” is that set of tasks described in Exhibit A, as may be amended
by mutual written agreement of the parties.

 

2. Consulting Relationship. During the term of this Agreement, Consultant will
provide consulting services to the Company for the Project described in
Exhibit A attached to this Agreement. Consultant shall use Consultant’s best
efforts to perform the services in a manner satisfactory to the Company. In the
event the parties wish to amend the Project, an additional attachment shall be
prepared as an Exhibit and attached to this Agreement. Upon execution by duly
authorized representatives of both parties, such attachments shall be considered

 

1

--------------------------------------------------------------------------------


 

amendments hereto, subject to the terms and conditions of the Agreement unless
otherwise stated in the applicable attachment.

 

3. Compensation. Consultant shall keep accurate records of time expended in
performing the services hereunder which shall at all times be available for
inspection and copying by MoSys at any time during normal business hours upon
reasonable prior notice.

 

a. MoSys shall not be liable for any federal, state, or local withholding, or
other payroll taxes relating to performance of services by the Consultant under
this Agreement.

 

b. Consultant shall be solely responsible for all expenses of performance
hereunder except to the extent otherwise expressly provided in Exhibit A.

 

4. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses without the prior written consent of the project manager or
the Company’s Chief Financial Officer (“CFO”). As a condition to receipt of
reimbursement, Consultant shall be required to complete the Company’s expense
report form and submit to the Company reasonable evidence that the amount
involved was expended and related to the Project described under this Agreement.

 

5. Term and Termination. Consultant shall be engaged by the Company commencing
on the Effective Date and continuing until this Agreement is terminated by
either party in accordance with this Section 5.

 

a. This Agreement may be terminated by MoSys or Consultant upon fifteen (15)
days advance written notice, WITH OR WITHOUT CAUSE, in which case the Option (as
defined in Exhibit A) shall cease vesting automatically on the termination date
of the Agreement.

 

b. If at any time Consultant fails strictly to adhere to his/her obligations
under this Agreement, MoSys may at any time terminate this Agreement immediately
upon written notice.

 

c. Upon any termination of this Agreement, MoSys shall have 30 days in which to
make payment to Consultant for any expense reimbursement amounts then owing
pursuant to this Agreement.

 

d. Upon the termination of this Agreement, or upon Company’s earlier request,
the Consultant will deliver to the Company all of the Company’s property or
Confidential Information that the Consultant may have in the Consultant’s
possession or control.

 

6. Independent Contractor. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee. Consultant agrees
to furnish all tools, instruments and materials necessary to accomplish the
Project pursuant to the Agreement, will not be required to purchase or rent any
tools, equipment or services from the Company, and shall incur all expenses
associated with performance, except as otherwise agreed by the parties.
Consultant will not be eligible for any employee benefits (including but not
limited to, health and disability insurance, vacation, and/or paid time
off, etc.), nor will the Company make deductions from payments made to
Consultant for taxes, all of which will be Consultant’s responsibility.
Consultant agrees to indemnify and hold the Company harmless from any liability
for, or assessment of, any such taxes imposed on the Company by relevant taxing
authorities. Consultant will have no authority to enter into contracts that bind
the Company or create obligations on the part of the Company without the prior
written authorization of the Company.

 

7. Supervision of Consultant. All services to be performed by Consultant,
including but not limited to the Project, will be as agreed between Consultant
and Consultant’s project manager.

 

2

--------------------------------------------------------------------------------


 

Consultant will be required to report to the project manager set forth in
Exhibit A hereto concerning the Project performed under this Agreement.

 

8. Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant will not, during the term of this Agreement, perform
any consulting or other services for any company, person or entity whose
business or proposed business in any way involves products or services which
could reasonably be determined to be competitive with: (i) the products or
services offered by the Company and (ii) the products or services proposed to be
offered by the Company that Consultant has knowledge of.

 

9. Confidentiality and Non-Solicitation.

 

a.             At all times during and after the term of this Agreement,
Consultant agrees to keep in strict confidence all Confidential Information and
to take all reasonable precautions to protect against its disclosure or misuse.
Consultant will not use any Confidential Information other than for the sole
benefit of MoSys pursuant to the performance of Consultant’s duties hereunder,
nor disclose any Confidential Information except to employees of MoSys with a
need to know for purposes of performing the Project.

 

b.             Consultant shall not, however, be required to treat as
confidential any Confidential Information which Consultant establishes by
written evidence: (i) is in the public domain by reason of prior publication not
directly or indirectly resulting from any act or omission of Consultant or its
employees or subcontractors, or (ii) was already properly known to Consultant
(other than in connection with this Agreement) without restriction on use or
disclosure at the time of disclosure by MoSys to Consultant. Consultant shall
not disclose in any manner the nature of the Project, the terms of this
Agreement, or the fact that Consultant has entered into an agreement with MoSys,
unless specifically authorized by MoSys or as otherwise required to perform the
Project.

 

c.             Consultant further agrees that during the term of this Agreement,
she will not, directly or indirectly, either for herself or any other person or
entity, induce, influence or solicit any person who is engaged as an employee,
agent, independent contractor or representative, or otherwise by MoSys, to
terminate his or her employment or engagement with MoSys.

 

10. Inventions.

 

a. During the term of this Agreement, Consultant will promptly and fully
disclose to MoSys (and to any persons designated by it) all Inventions. MoSys
shall be the sole owner of all rights (including, without limitation, all
Intellectual Property Rights) in any and all Inventions.

 

b. All works of authorship furnished by Consultant in any form under this
Agreement shall constitute the original works of Consultant, and no such work
product (and no portion thereof) shall be a derivative work based in whole or in
part on any third party copyrighted or copyrightable work. Consultant agrees
that all such works of authorship will be “works made for hire” to the extent
allowed by law.

 

c. Consultant hereby assigns to MoSys any and all Intellectual Property Rights
that Consultant (or any of its employees) now has or may hereafter acquire in
any Inventions. Consultant further agrees as to all Inventions to assist MoSys
in every proper way (but at MoSys’ expense) to obtain and from time to time
enforce Intellectual Property Rights relating to said Inventions in all
countries, and to that end Consultant will execute all documents for use in
applying for and obtaining and enforcing such Intellectual Property Rights in
such Inventions as MoSys may desire, together with any assignments thereof to
MoSys or persons it designates.

 

3

--------------------------------------------------------------------------------


 

d. If any Inventions assigned hereunder are based on, or incorporate, or are
improvements or derivatives of, or cannot be reasonably made, used, reproduced
and distributed without using or violating Intellectual Property Rights not
assigned hereunder, Consultant hereby grants to Company a perpetual, worldwide,
royalty-free, non-exclusive, sub licensable right and license to exploit and
exercise all such Intellectual Property Rights in support of Company’s exercise
or exploitation of any Inventions (including any modifications, improvements and
derivatives thereof).

 

e. Consultant’s obligations under this section shall survive any termination of
this Agreement.

 

11. Indemnity and Warranty. Consultant agrees to indemnify and hold harmless the
Company from and against any and all claims, demands, causes of action, losses,
damages, liabilities costs, and expenses, including attorneys’ fees, arising
from a breach of any of Consultant’s representations and warranties, or from the
damage or destruction of any work or properties, attributable to or resulting
from Consultant’s performance of the Services. Consultant warrants and
represents that Consultant has the full power and authority to enter into and
perform this Agreement and to make the grant of rights contained herein.

 

12. Conflicts with this Agreement. Consultant certifies that there are no
outstanding agreements or obligations that are in conflict with the terms of
this Agreement, or that would preclude Consultant from complying with the
provisions hereof.

 

13. Miscellaneous.

 

a. Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties. No waiver by either party of any
breach of any provision of this Agreement shall constitute a waiver of any other
breach of that or any other provision of this Agreement.

 

b. Export Control. In the course of performing the Project, Consultant agrees to
comply with all applicable laws and regulations. Without limiting the foregoing,
Consultant agrees, both during the term of this Agreement and thereafter, not to
export any technical data or other material received or generated by Consultant
in the course of performing services under this Agreement without complying with
all applicable export control laws and regulations.

 

c. Sole Agreement. This Agreement, including the Exhibit hereto, constitutes the
sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof.

 

d. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below or as subsequently modified by written notice.

 

e. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

 

f. Severability. If one or more provisions of this Agreement are held to be

 

4

--------------------------------------------------------------------------------


 

unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

g. Assignment. Neither this Agreement, nor any right or interest herein may be
assigned or transferred by either party without the express written consent of
the other party.

 

The parties have executed this Agreement on the respective dates set forth
below.

 

 

MoSys, Inc.

 

Consultant

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

Len Perham

 

Name:

 

 

 

 

Title:

President & CEO

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Consultant’s Address for Notices

 

Name:  Sundari Mitra

 

Compensation

 

During the term of this Agreement, Consultant shall not be entitled to any cash
compensation for services rendered.  As compensation for the services to be
rendered by Consultant, during the term of this Agreement, the stock option
granted to Consultant by the Company on June 26, 2009 (the “Option”), which
otherwise would terminate, shall remain in effect and continue vesting in
accordance with the terms of the Option entered into by the Company and
Consultant.  In addition, subject to approval by the Company’s Compensation
Committee of the Board of Directors, in the event there is a Change-in-Control
(as defined below) of the Company during the term of this Agreement, then
vesting of the Option shall accelerate, immediately prior to the
Change-in-Control, as to all of the then unvested shares subject to the Option.
All other terms of the Option not amended herein shall remain in effect.

 

Change-in-Control means:

 

(a)                                  an acquisition by an individual, an entity
or a group in one or more related transactions (excluding the Company or an
employee benefit plan of the Company or a corporation controlled by the
Company’s stockholders) of 45 percent or more of the outstanding shares of
common stock or the Company’s voting securities; or

 

(b)                                 the consummation of a complete liquidation
or dissolution of the Company or a merger, consolidation, reorganization or sale
of all or substantially all of the Company’s assets (collectively, a “Business
Combination”) other than a Business Combination in which (i) the stockholders of
the Company receive 50 percent or more of the stock of the corporation resulting
from the Business Combination, (ii) at least a majority of the board of
directors of such resulting corporation were incumbent directors of the Company
immediately prior to the consummation of the Business Combination, and
(iii) after which no individual, entity or group (excluding any corporation or
other entity resulting from the Business Combination or any employee benefit
plan of such corporation or of the Company) who did not own 45 percent or more
of the stock of the resulting corporation or other entity immediately before the
Business Combination owns 45 percent or more of the stock of such resulting
corporation or other entity.

 

6

--------------------------------------------------------------------------------


 

Project Manager

 

Leonard Perham

 

Description of Project

 

The Project shall be comprised of the following activities provided to MoSys
upon request by the Project Manager from time-to-time:

 

·                  Support Tom Riordan as he completes the transition into his
new role as chief operating officer of MoSys;

 

·                  Assist with the definition of new MoSys integrated circuit
products;

 

·                  Act as a liaison with MoSys’ India operations; and

 

·                  Advise and consult with engineering management on any and all
aspects of the design and development of MoSys integrated circuit families.

 

Consultant and the Project Manager may mutually agree in writing to amend the
Project activities from time to time. It is anticipated that Consultant will
spend approximately 8 hours per week supporting MoSys.

 

7

--------------------------------------------------------------------------------